Being satisfied that the conclusion reached by the majority is correct, I concur in the reversal of the judgment of the trial court. It seems to me, however, that there is no sufficient basis in the record for the formation of any opinion as to the proportion of the present value of the real estate in question which is the result of the efforts of the community composed of respondents O.I. Olson and wife and that which is due to an increase in value of the property from other causes. An estimate of the value of any equitable interest which a marital community may have in a tract of real estate, which has been occupied by the husband and wife as their home and on which they have raised produce for the market, involves many elements which fall some on one side of the account and some on the other, and which must all be considered in arriving at the correct solution of such a problem. In the case at bar, no such question is now presented, and I do not desire to express any opinion thereon.
MITCHELL, C.J., concurs with BEALS, J.